Case 5:19-cv-00623-TAD-MLH Document 1-4 Filed 05/15/19 Page 1of17 PagelID#: 13

sharona CPCC.CY.1085992
Citation
DRAKE DAVID NO. 615872— A
VS STATE OF LOUISIANA

MANUEL MARTINEZ, ET AL PARISH OF CADDO
FIRST JUDICIAL DISTRICT COURT

THE STATE OF LOUISIANA, TO: MANUEL MARTINEZ
THRU HONORABLE SECRETARY OF STATE
BATON ROUGE, LA 70809

it
oy
che

aes

YOU HAVE BEEN SUED.
Attached to this Citation is a certified copy of the Petition.* The petition tells you what you are being sued
fe Pad
or. "
You must EITHER do what the petition asks, OR, within FIFTEEN (15) days after you have received
these documents, you must file an answer or other legal pleadings in the Office of the Clerk of this Court,
at the Caddo Parish Court House, 501 Texas Street, Room 103, Shreveport, Louisiana. iy
4)
If you do not do what the petition asks, or if you do not file an answer or legal pleading within FIFTEEN?

(15) days, a judgment may be entered against you without further notice. e

9

This Citation was issued by the Clerk of Court for Caddo Parish, on this date April 18, 2019. es
ra
bo?

*Also attached are the following: MIKE SPENCE, CLERK OF COURT
AX REQUEST FOR ADMISSIONS OF FACTS
XX INTERROGATORIES
XX REQUEST FOR PRODUCTION GF DOCUMENTS _ By:

 

Deputy Clerk

JOSEPH GREGORIO

 

Attorney

FILE COPY

“EXHIBIT

 
Case 5:19-cv-00623-TAD-MLH Document 1-4 Filed 05/15/19 Page 2 of 17 PagelID#: 14

- al

_ . 66872 -A

; DRAKE DAVID — . DOCKET NO.

” VERSUS 1° JUDICIAL DISTRICT COURT
MANUEL MARTINEZ, ET AL CADDO PARISH, LOUISIANA
ASSIGNMENT: SECTION ___ JUDGE

PETITION FOR DAMAGES

The petition of DRAKE DAVID, person of lawful age, individually, resident of and domiciled in

the State of Louisiana, who upon information and belief, respectfully represents that:
1, 2)
Made defendants herein are:
1. MANUEL MARTINEZ a person of the full age of majority and domiciled in the State of Texas, ms
who may be served through the Louisiana long arm statute at his address of 601 Walnut Hill Road, bet
Lufkin, Texas 75941 and through the Louisiana Secretary of State, 8585 Archives Avenue, Baton 2)
Rouge, Louisiana 70809, _. ec)
2, ASPLUNDH TREE EXPERT COMPANY, who upon information and belief is a domestic
corporation authorized to do and doing business in the State of Louisiana, who at all material times th

herein was the employer of MANUEL MARTINEZ and which may be served through their agent ez,

of service, Louisiana Secretary of State, 8585 Archives Avenue, Baton Rouge, Louisiana 70809. bet
org.

3. GREENWICH INSURANCE COMPANY, who upon information and belief is a domestic —‘*?
insurance corporation, authorized to do and doing business in the State of Louisiana, who at all
material times herein was the liability insurer of MANUEL MARTINEZ and/or ASPLUNDH
TREE EXPERT COMPANY which may be served through the agent of service, Louisiana
Secretary of State, 8585 Archives Avenue, Baton Rouge, Louisiana 70809.

2.

Said defendants are indebted jointly, severally, and in solido unto your petitioners, DRAKE DAVID
in an amount of damages reasonably calculated to adequately compensate her for the injuries and damages
sustained in an automobile collision that occurred on or about June 1, 2018 at approximately 5:06pm along
J-20 in Shreveport, Caddo Parish, Louisiana, all of which is more particular plead and described hereinafter;
together with legal interest from the date of judicial demand until paid and for costs of these proceed ings.

3,
On or about June 1, 2018 at approximately 5:06pm, DRAKE DAVID, was the driver of a 1997 Ford
F150, LA license plate C415285, obeying all local, state, and federal traffic laws.
4,
At the time of the accident, the weather was clear, the roadway was dry and it was daylight.
NEGLIGENCE ALLEGATIONS AS TO MANUEL MARTINEZ,
5.
On or about June 1, 2018 at approximately 5:06pm, MANUEL MARTINEZ operating a 2013 Ford

F750 Super Duty, ID license plate 2192531, along I-20 was inattentive and/or distracted, following too

1 Ee

€ gn? INDEA
& eves i 4 ho

  

 

 

 

 

 

 

 
Case 5:19-cv-00623-TAD-MLH Document 1-4 Filed 05/15/19 Page 3 of 17 PagelID#: 15

closely, and failed to maintain proper lookout in Shreveport, Caddo Parish, Louisiana.
6.

MANUEL MARTINEZ was operating the 2013 Ford F750 Super Duty, ID license plate 2192531,
in Shreveport, Caddo Parish, Louisiana, was following too closely, inattentive and/or distracted, and failed
to stop timely, thereby causing his vehicle to collide with the rear of the vehicle occupied by DRAKE
DAVID.

7,

The vehicle operated by MANUEL MARTINEZ collided with the rear of the vehicle operated by

pe
br Bb fev
Shy

DRAKE DAVD, resulting severe personal injury and vehicle damage.
8.

The petitioner shows that defendant, MANUEL MARTINEZ, is responsible and strictly liable to i

rz)
Hy
oH
the liability policy of MANUEL MARTINEZ and/or the ASPLUNDH TREE EXPERT COMPANY with 9
- ef]
GREENWICH INSURANCE COMPANY covered him, , .
Cy
o

the petitioner for the damages suffered, and was the cause of the aforesaid accident and damages and as such

9.

MANUEL MARTINEZ operated the above-mentioned automobile, as such the liability policy of
MANUEL MARTINEZ and/or ASPLUNDH TREE EXPERT COMPANY with GREENWICH
INSURANCE COMPANY covered him.

10.

Said accident and resultant injuries and losses suffered by the petitioner, DRAKE DAVID, were due
proximately to the actions and omissions of negligence, carelessness, fault and recklessness of MANUEL
MARTINEZ, while in the course and scope of his employment, which may be imputed to his employer,

ASPLUNDH TREE EXPERT COMPANY as follows:

A) Reckless and careless operation of his vehicle;

B} Failure to maintain a proper lookout;

C) Folowing too closely;

D) Failure to properly apply brakes on the automobile so as to avoid and/or prevent it from
colliding with other vehicles;

RB) In being inattentive and not doing what he should have done or seeing what he should have
seen in order to avoid the accident; and

F) Negligence per se by violating state and municipal traffic laws.

DRAKE DAVID’S DAMAGES
Ll.
As the proximate result of the negligence of the defendants mentioned hereinabove, petitioner,
DRAKE DAVID, sustained severe personal injuries, continuing physical and emotional and psychological

injuries due to the accident as can best be described by the petitioner’s treating physicians.

 
Case 5:19-cv-00623-TAD-MLH Document 1-4 Filed 05/15/19 Page 4 of17 PagelID#: 16

12.

DRAKE DAVID has suffered from neck pain, pain in both shoulders, and low back pain,, in
addition to general discomfort, mental anguish and distress to date all of which will continue for an indefinite
period of time and which have resulted in hospital, medical and other related expenses, all of which will
likewise continue into the future for an indefinite period of time.

13.

Ml

The petitioner specifically pleads the following damages: m~
he

cy

A) Past medical expenses;
B) Future medical expenses; IS
C) Past and future physical pain and suffering; kal
D) Past and future mental pain and anguish; a)
E) Loss of enjoyment of life; ha
F) Past and Future lost wages; and i)
G) Property damage. es

ay,
. co

ADDITIONAL ALLEGATIONS 39
ts}

14, ey
tS

The petitioner avers that it will be necessary to employ experts herein, including medical experts, ‘3?

to testify at the trial of this matter and as such a result, the expert witness’ fees should be taxed as costs and a
defendants should be condemned to pay same along with all other costs.
15.

Upen information and belief, at all times mentioned, GREENWICH INSURANCE COMPANY
was the liability insurers of MANUEL MARTENEZ and/or ASPLUNDH TREE EXPERT COMPANY
and had issued a public liability policy which is believed to be insuring losses, damages and injuries of the
nature and situation those hereinafter described and herein sued on, and that by virtue of the existence of said
policy, which was in full force and effect, the petitioner has a right of direct action against GREENWICH
INSURANCE COMPANY. .

16.

Pursuant to the Louisiana Code of Civil Procedure, an order should be tssued herein directed to the
defendants, GREENWICH INSURANCE COMPANY , ordering each to produce and make available to
the petitioner the original or a certified copy cf any and all insurance policies, including all attachments,
endorsements and excess policies, which provided coverage for the injuries and damages sustained by
petitioner as a result of the above described accident.

17,

The defendants have in their possession the following documents which are necessary and material to
the intelligent preparation of petitioners’ case and same should be filed and produced into Court for inspection
and/or copying by petitioners at the earliest practical date. By them and evidence derived therefrom, petitioners

will prove the allegations set fourth in this petition. Said documents are:

 
Case 5:19-cv-00623-TAD-MLH Document 1-4 Filed 05/15/19 Page 5of17 PagelID#: 17

A) Statements taken from DRAKE DAVID;

B) Photographs taken of the vehicles involved;

C) Photographs taken at the scene of the accident; and,

D) Any policies of public liability or property damage insurance covering this accident.

18.

And now, pleading in the alternative and only in the alternative, if this Honorable Court should hold
and find that the petitioner, DRAKE DAVID, was negligent, then and in that event, petitioner shows that the
defendants are liable to petitioners, in solido, in the amount to be in proportion to the degree or percentage of
negligence or fault attributable to each part as provided under the comparative Negligence Laws of the State
of Louisiana.

19.

The petitioner attaches certain interrogatories, request for production of documents and request for
admissions to each defendant’s service copy of this original Petition, which defendants are to answer in writing,
under oath, within the time delays provided by law and to provide copies of their answers to the petitioners’
attormey.

20.

Atall times material herein, MANUEL MARTINEZ, defendant, was in the employ of ASPLUNDH
TREE EXPERT COMPANY and was in the course and scope of that employment at the time of the accident
which is the basis for this action.

21.

The petitioners allege amicable demand without avail.

WHEREFORE, Petitioner respectfully prays that this petition be filed into the record and made part
thereof, that defendants, MANUEL MARTINEZ, ASPLUNDH TREE EXPERT COMPANY and
GREENWICH INSURANCE COMPANY, be served with a copy of their petition and duly cited to appear
and answer same, and that after all legal delays and due proceedings are had, there be judgment rendered in
favor of petitioner, DRAKE DAVID, and against the defendants herein for the following: (1) such damages
as are reasonable, with legal interest from date of judicial demand; (2) that defendants be directed to answer
the attached interrogatories, request for production of documents and request for admissions; (3) that expert
witness fees be fixed and taxed as costs; and, (4) any and ali relief; general and equitable, to which petitioner
may be entitled, and (5) trial by jury.

DRAKE DAVID, FURTHER PRAYS, that defendants be directed to produce and file into Court,
within the delays allowed by law for pleading to this petition, the following documents:

A} Statements taken from DRAKE DAVID:

B} Photographs taken of the vehicles involved;

c) Photographs taken at the scene of the accident; and,
D) Any policies of public liability or property damage insurance covering this accident.

 

shy bas Gt ss

wee a a a is
a a

boo.
a os
Case 5:19-cv-00623-TAD-MLH Document 1-4 Filed 05/15/19 Page 6 of 17 PagelD #: 18

DRAKE DAVID, FURTHER PRAYS that an order issue herein, directed to the defendants,

ordering them to produce and make available to the petitioners the original or a certified copy of any and all

 

insurance policies, including all attachments, endorsements and excess policies, which provided coverage

 

for the infuries and damages sustained by petitioner as a resulrof the above described accident.

  

ecttylly submitted:

  
    

ef No.: (318) 747-0384
of No.: (318) 746-5222

LA Bar Roll No, 22,191

ATTORNEY FOR PLAINTIFF, DAVID

PLEASE PERSONALLY SERVE:

1.

MANUEL MARTINEZ

through the Louisiana long arm statute
601 Walnut Hill Road

Lufkin, Texas 75941

MANUEL MARTINEZ
Louisiana Secretary of State
8585 Archives Avenue
Baton Rouge, LA 70809

PERSONAL SERVICE ONLY is to be made on the above named agent for service of process as per La.
CCP. Article 1261

ASPLUNDH TREE EXPERT COMPANY
which may be served through their agent of service,
Louisiana Secretary of State

8585 Archives Avenue

Baton Rouge, LA 70809

PERSONAL SERVICE ONLY is to be made on the above named agent for service of process as per La.
C.CP, Article 1261. .

GREENWICH INSURANCE COMPANY
which may be served through the agent of service,
Louisiana Secretary of State
8585 Archives Avenue
Baton Rouge, LA 70809

PERSONAL SERVICE ONLY is to be made on the above named agent for service of process as per La.
C.CP. Article 126],

i
mt
“hs,
hae
ey
os
ery
F.}
Fa}
hd
i
for
i
re

sae,

ce
cy
ry
th
cs
ae
u9
)
Case 5:19-cv-00623-TAD-MLH

DRAKE DAVID DOCKET NO.

VERSUS 18? JUDICIAL DISTRICT COURT
MANUEL MARTINEZ, ET AL CADDO PARISH, LOUISIANA
ASSIGNMENT: SECTION JUDGE

ORDER

. THE FOREGOING PETITION CONSIDERED:

IT IS ORDERED that defendants, MANUEL MARTINEZ, ASPLUNDH TREE EXPERT
COMPANY and GREENWICH INSURANCE COMPANY be served with a copy of their petition and
duly cited to appear and answer same;

IT IS FURTHER ORDERED that defendants be directed to answer the attached interrogatories,
request for production of documents and request for admissions within the time delays provided by law;

IT IS ORDERED THAT defendants be directed to produce and file into Court, within the delays
allowed by law for pleading to this petition, the following documents:

A) Statements taken from DRAKE DAVID;

B) Photographs taken of the vehicles involved;

c) Photographs taken at the scene of the accident; and,

D) Any policies of public liability or property damage insurance covering this accident.

IT IS FURTHER ORDERED that the defendants, MANUEL MARTINEZ, ASPLUNDH TREE
EXPERT COMPANY and GREENWICH INSURANCE COMPANY produce and make available to
petitioners the original or a certified copy of any and all insurance policies, including all attachments,

endorsements and excess policies, which provided coverage for the injuries and damages sustained by

day of

nit DONE AND SIGNED in Shreveport, Caddo Parish, Lo isiana, on this
-
é

, 2019,

  

 

 

 

Document 1-4 Filed 05/15/19 Page 7 of 17 PagelD #: 19

petitioners as a result of the accident described in the foregoing petition. / HB
Case 5:19-cv-00623-TAD-MLH Document 1-4 Filed 05/15/19 Page 8 of 17 PagelID#: 20

DRAKE DAVID DOCKET NO.

VERSUS 18° JUDICIAL DISTRICT COURT
MANUEL MARTINEZ, ET AL CADDO PARISH, LOUISIANA
ASSIGNMENT: SECTION JUDGE

FIRST SET OF WRITTEN INTERROGATORIES AND REQUEST FOR
PRODUCTION OF DOCUMENTS PROPOUNDED BY PLAINTIFF,
TO DEFENDANT, MANUEL MARTINEZ

i
oy
cer
ie

NOW INTO COURT, through undersigned counsel, comes DRAKE DAVED, who propound cy

 

Fad
ba)
. Fmt
referred to as “you”, “your” or “defendant”), which said interrogatories are to be answered by them fully, th

the following written interrogatories upon Defendant, MANUEL MARTINEZ (hereinafter sometimes

iak

completely and under oath within the delays provided by the Louisiana Code of Civil Procedure and Sa
cae
24,

wy

which said interrogatories are to be deemed continuing and answered if and when the information

st

sufficient to answer them comes within its knowledge or possession, to-wit: cca

cy

Definitions and Instructions ee
ity
l. These interrogatories and requests are deemed continuing interrogatories, requiring supplemental m

answers thereto to be immediately given in the event that information is discovered, acquired or
becomes known to you which would require amendment or supplementation of the answers to
these interrogatories in order for your answers to be proper, complete and/or truthful.

2. In answering these interrogatories and requests, furnish such information as is available to you,
not merely information you now have of your own personal knowledge. This is deemed to
require you to furnish information which is in your possession or which is in the possession of
your agents, attorneys and any other person who is subject to your custody or control.

3. If you cannot answer an interrogatory or subpart fully, please answer the interrogatory or subpart
to the fullest extent possible, specifying with particularity and in detail the reason(s) for you
inability to answer the remainder of the interrogatory or subpart and stating whatever information
or knowledge you have concerning the unanswered portion, what information you do not have
and what efforts you made to obtain the unknown information.

4, | Certain of these interrogatories and requests may ask you to identify documents which “refer or
relate” to a particular subject matter. The term “refer or relate” calls for the identification of
documents that either have some bearing on the subject or mention the subject, even if only in

passing.

Page 1 of 8

 
Case 5:19-cv-00623-TAD-MLH Document 1-4 Filed 05/15/19 Page 9 of17 PagelID#: 21

10.

With regard to information for which you claim a orivilege, please state the type of privilege

claimed and the statute or case law forming its legal basis.

If the answer to any interrogatory or any subpart of any interrogatory is not made from the

personal knowledge of the person answering, as to each such interrogatory or subpart identify

each person from which, and/or each document from which, information was obtained to make
the particular answer and identify each person having personal knowledge of such information.

“Document” means any printed, typewritten or handwritten instrument of whatever character of

physical expression or any means of storage of information and includes, without limitation, any

account ledger, bank statement, canceled check, correspondence, memorandum, contract,
agreement, letter, diary, calendar, day-timer, handwritten or typewritten note, computer printout,
computer tape, microfilm, microfiche, tape recording, photograph, motion picture, plat, plate,
diagram, survey, voice tapes, recordings, other items of a similar nature.

“Communication” is the transmission of information from one person to another or in the

presence of another whether written, oral, telephonic, electronic or by any other means.

“Person” means the plural as well as the singular and includes, without limitation, any natural

Person as well as any form of legal entity such as a firm, corporation, unincorporated association,

partnership or other form of legal entity, unless the context clearly indicates otherwise.

“Identify” or “Identity” means to provide the following information and any other additional

information which may be specifically requested in a given interrogatory or request:

a.) With respect to a natural person, “identification” or “identify” mean to state the person’s
full name, employer, title, job description, business and home addresses, business and
home telephone numbers and his relationship with the adverse party.

b.) With respect to a person other than a natural person, including any business entity,
“identification” or “identify” means to state its full name, its principal place of business
address and its date and place of formation, the type of legal entity which it is, its chief

C
executive officer, the name and address of its agent for service of process in Louisiana
and its relationship with the adverse party.

c.) With respect to a document, “identification” or “identify” means to state its title, date,

author, addressee, all recipients, subject matter or general nature, the file source in which

the document is located, the relevant pages to the specific inquiry, the present location of

the document and the identity, as used herein, of its custodian, Where both originals and

non-identical copies are available, please so state and describe in detail the manner in

Page 2 of 8

 

Ay

vreau gd
we
aos

ub tat Yad ae

ae Ta ee a ae

wai ist 3

OO} ia a oa

foe. 5
Case 5:19-cv-00623-TAD-MLH Document 1-4 Filed 05/15/19 Page 10 of 17 PagelID#: 22

which each of the non-identical copies differ from the original. Such documents are in
your possession, your attorney’s possession or the possession of any other person who is
subject to your control and whether or not the document is claimed to be privileged. fn
lieu or identifying any document where ail information which the identification of the
document would provide is evident form the document itself, a copy of the original and

all non-identical copies may be provided. oa
. - ue os . . . . m
d.) With respect to oral statements or communications, “identification” or “identify” means whe

to state the maker, recipient, when made, where made, the persons present when the ce
ee
ba)
[3
or Fa}
of the communication. es

communication was made, the mode of communication and the subject matter and date

11. “Defendant”, “you”, “your” and “adverse party” shall refer to MANUEL MARTINEZ, Le
oH
Cas
cH
eI
adjusters, accountants, investigators and agents of Defendant. (3
(2

INTERROGATORIES a

igs

oH

including, but without limitation, the present or former officers, directors, employees, attorneys,

INTERROGATORY NO. 1:

State with respect to the defendant(s), the following:

A) Full, correct name;

B) Date and place of birth;

C) Home address and telephone number:

D) Business or school address and telephone number;

E) Occupation;

F) Social Security Number; and,

G) All prior residence addresses for the five years preceding the accident.
INTERROGATORY NO. 2:

With regard to the actual happening of the incident which is the subject matter of this litigation,
give a general statement of how the accident happened,
INTERROGATORY NO. 3:

Please state as accurately as you can, the time when the accident sued upon herein happened,
giving the date, hour and minute.
INTERROGATORY NO. 4:

Please state the make, model, VIN number, license plate number and owner’s and operator’s

name and address, year of manufacture of the defendants’ vehicle involved in the accident.

Page 3 of 8

 
Case 5:19-cv-00623-TAD-MLH Document 1-4 Filed 05/15/19 Page 11 of 17 PagelID#: 23

INTERROGATORY NO. 5:

Please describe the exact point of the collision, naming the roadway in which such accident
happened, and giving the name and the location of the nearest intersecting roadway.
INTERROGATORY NO. 6:

If at the time of the alleged occurrence MANUEL MARTINEZ’S motor vehicle operator's

license contained any restrictions of any kind with regard to the operation of any motor vehicle, please

i
state with full particulars. te
INTERROGATORY NO. 7: 2

Please state where MANUEL MARTINEZ was coming from and where he was going at the i.

ha}

time of the accident, giving in the answer the place where MANUEL MARTINEZ last entered the pi
vehicle and his next destination. tp
INTERROGATORY NO. 8: 3

fe
(9
cy
all events relating thereto in their sequential order. bet

ap

INTERROGATORY NO. 9: a)

Please describe fully and completely how the alleged occurrence happened, stating in the answer

Please state the time in minutes and seconds that elapsed between the time that the operator of
the motor vehicle first observed DRAKE DAVID had exited the vehicle and the time of impact.
INTERROGATORY NO. 16:

Please describe as fully as possible the weather and road conditions at the time and location of
the alleged occurrence, setting forth conditions of light, precipitation, and temperature.
INTERROGATORY NO. 11:

Please state everything MANUEL MARTINEZ saw DRAKE DAVID do up to the moment the
motor vehicle MANUEL MARTINEZ was operating came in contact with the petitioner.
INTERROGATORY NO. 12:

Please state everything DRAKE DAVID did as well as everything you did to avoid the accident
from the time you first saw DRAKE DAVID exit the vehicle up to the time of impact.
INTERROGATORY NO. 13:

Please state everything MANUEL MARTINEZ did from the moment he first noticed the

petitioner until the moment of the alleged accident.

Page 4 of &

 
Case 5:19-cv-00623-TAD-MLH Document 1-4 Filed 05/15/19 Page 12 of 17 PagelID#: 24

INTERROGATORY NO. 14:

Please state where the defendant was at the time the operator first saw DRAKE DAVID, giving
measurements and relative position with regard to any identifiable objects in the immediate vicinity, as
far as possible.

INTERROGATORY NO. 15:
State whether there was in full force and effect at the time of the accident, a policy providing

liability insurance which covered this accident; state whether or not there were any other policies of

 

te

. at

insurance including umbrella policies in effect which also cover the accident, and if so, the name of the chy
Ie

insurer, the policy number, the effective dates of the policy, and the applicable policy limits for each. hal

Consider this a production of documents attach the copy of all insurance policies covering the accident in oS
question to these interrogatories. aa
INTERROGATORY NO. 16: §9
Do you know or does anyone acting on your behalf know of any witnesses to the accident sued
upon herein and if so, identify all witnesses; whether anyone acting on your behalf has taken a statement Ia)
from any of said witnesses and if so, identify the person from whom a statement has been taken or was A
attempted to be taken, the date of the statement, whether the statement was written or recorded and the |
name and address of the present possessor of said statement or recording; give the facts known by each
said witnesses.
INTERROGATORY NO, 17:
Identify all witnesses whom you or your attorney plan to call as witnesses on your behalf at the
trial of this case on the merits, and for each of said witness give the facts which you intend to prove
through his or her testimony.
INTERROGATORY NO. 18:
Did you or anyone acting on your behalf obtain a written, recorded or oral statement from the
plaintiff(s) and, if so, Identify the persons who took the statement, the type of statement, and the date on
which the statement was taken.
INTERROGATORY NO. 19:
Have you or anyone acting on your behalf consulted with or retained anyone who has or claims
to have any expertise with respect to any of the issues involved in this litigation and if so please identify
any such expert(s); the nature of expertise; the facts known by such expert; whether the expert has
rendered an opinion and if so, whether said opinion has been communicated and the date of the

communications; whether you or anyone acting on your behalf has a copy of said expert's written

‘Page 5 of 8

 
Case 5:19-cv-00623-TAD-MLH Document 1-4 Filed 05/15/19 Page 13 of 17 PagelID#: 25

opinion and if so, attach a copy therecf to your Answers to Interrogatories; and, whether you or your
attorney plan to call said expert as a witness at trial and if so, what fact or facts do you intend to establish
through his or her testimony.

INTERROGATORIES NO. 20:

Identify all documentary and physical evidence which you intend to introduce as evidence on
your behalf at trial of this case on the merits and for each item give the fact or facts which you intend to
establish through introduction thereof. bey
INTERROGATORY NO. 21:

Please state whether MANUEL MARTINEZ has been charged or arrested ‘for any local, state

or federal criminal violations in the last 10 years. Ifso, state the nature of the charges/violations and the

 

disposition of such charges and/or violations. iW
ty

INTERROGATORY NO. 22: oe
2

Please state whether MANUEL MARTINEZ was, at the time of the accident, or had been os

consuming/ingesting/using within 72 hours prior to the accident herein sued upon any alcohol, narcotic, t2
drug, stimulant, or medication; and, describe the alcohol, narcotic, drug, stimulant, medication, and in

what amount it was taken.

INTERROGATORY NO. 23:

Please state whether MANUEL MARTINEZ, owned a mobile phone at the time of this accident
or had access or possessed a mobile phone in the vehicle with him at the time of the accident? If 50,
please state the phone number and mobile phone carrier/operator which the phone is connected? Please
state if you were on the phone at lease 15 minutes prior to the accident or 15 minutes after the accident?
If so, who did you call and fer what reason? Please produce you phone bill for the date in question.
INTERROGATORY NO. 24:

Please state whether MANUEL MARTINEZ was charged with any violation resulting from the
accident herein sued upon. State whether said charges are pending or disposed of, and the outcome.
INTERROGATORY NO. 25:

State whether you or any of your employees, agents, officers, or others acting on your behalf
have photographs, diagrams, designs, depictions, or surveillance files and if so, please state the number
of photographs, the general scene which they depict, or any object or person involves in the accident the
day on which said photographs were taken, the persons by whom said photographs were taken, and the
person having physical custody or possession of the photographs as of the time of answering of these

interrogatories.

Page 6 of 8

 
Case 5:19-cv-00623-TAD-MLH Document 1-4 Filed 05/15/19 Page 14 of 17 PagelID#: 26

INTERROGATORY NO. 26:

If defendant claims plaintiff{s) were guilty of any negligence in connection with this incident,
then state precisely in what respects it is claimed the plaintiff(s) were guilty of negligence and what
percentage of fault is the plaintiffs) alleged to have committed.

INTERROGATORY NO. 27:

Do the answers te each and every one of the foregoing interrogatories include not only the
information known to you or your attorney, but also all information within the possession or control of apy
your attorney and have you been formed that you are answering these interrogatories under oath and 3

that your answers may be used as evidence at the trial of this matter?

INTERROGATORY NO. 28: 2
If you contend that you were not acting in the course and scope of your employment at the time ita

of the accident, please state with specifically why and if so, please state your job duties, rate of pay and =
working hours. te
INTERROGATORY NO. 29:

Please identify who owned and/or leased the vehicle you were driving and please produce rental
agreements and al] paper work related to the lease of the vehicle you were driving.
PURSUANT TO LOUISIANA CODE OF CIVIL PROCEDURE ARTICLE 1458, PLEASE SIGN YOUR
INTERROGATORY ANSWERS, CERTIFYING THAT YOU HAVE READ BOTH THESE

INTERROGATORIES AND YOUR ANSWERS TO THEM AND THAT THE ANSWERS ARE TRUE AND

CORRECT TG THE BEST OF YOUR KNOWLEDGE.
REQUEST FOR PRODUCTION OF DOCUMENTS
REQUEST FOR PRODUCTION OF DOCUMENT NO. 1:

By way of request for production of documents, please furnish a copy of each statement referred

to in your answer to Interrogatories above.

REQUEST FOR PRODUCTION OF DOCUMENT NO. 2:

By way of a request for production of documents, please furnish a copy of each physical and

documentary evidence referred to in your answer to Interrogatories above.

Page 7 of 8
Case 5:19-cv-00623-TAD-MLH Document 1-4 Filed 05/15/19 Page 15 of 17 PagelID#: 27

 

 

JOSEPH A\ GREGORIO

1100 Benton Rdad

Bossier City, \Lobisiana 71111

Telephone Nox (B18) 747-0384 -

Telecopier No.:4@ 18) 746-5222

LA Bar Roll No. 22,191

ATTORNEY FOR DRAKE DAVID a

 
 

  
   

, 2019, served a copy of or
by serving same attached to the had

  
    

ido hereby certify that I have on this :
the foregoing pleading on counsel for all parties to this proceedings$
foregoing Petition for Damages.

 

JOSEPH\: GREGORIO sp

cs
cc)
ta}
ea

Lag

Page 8 of 8

oc copepetee eepe|pet tesco cecceneee
Case 5:19-cv-00623-TAD-MLH Document 1-4 Filed 05/15/19 Page 16 of 17 PagelID#: 28

DRAKE DAVID DOCKET NO.

VERSUS 18 JUDICIAL DISTRICT COURT
MANUEL MARTINEZ, ET AL CADDO PARISH, LOUISIANA
ASSIGNMENT: SECTION ___ JUDGE

REQUEST FOR ADMISSIONS |

TO: MANUEL MARTINEZ _
ASPLUNDH TREE EXPERT COMPANY a

GREENWICH INSURANCE COMPANY te

“ar
ase

YOU ARE HEREBY NOTIFIED that the attached Request for Admissions is served upon you in oy

Fg
a)
Be
. : .o.. . ba)
above entitled and numbered cause only. Any fact concerning which an admission is requested that is not en

. be

denied by serving the denial upon the plaintiff through his attorney of record within the appropriate delays ib

cA

accordance with LSA-C.C.P. Art. 1466. The requested admissions, if made, shall be for purposes of the

)
A )

Shreveport, Caddo Parish, Louisiana this | day of ga » 2019. a
wah

Plaintiff, DRAKE DAVID, persons of lawful age, resident of and domiciled in the State of ba

uf
at

Louisiana, requests that defendants, MANUEL MARTINEZ, ASPLUNDH TREE EXPERT COMPANY Bs

after service shali be deemed admitted.

and GREENWICH INSURANCE COMPANY, admit the truth of the following facts within the
appropriate delays after receipt of the request, pursuant to LSA-C.C.P. Art. 1467.
L.

Admit that at the time of the accident, herein sued upon, MANUEL MARTINEZ was operating the 2013
Ford F750 Super Duty, ID license plate 2192531, along I-20 in Shreveport, Caddo Parish, Louisiana.

t

2.
Admit that at the time of the accident, herein sued upon, MANUEL MARTINEZ, was operating the 2013
Ford F750 Super Duty, ID license plate 2192531 license plate that was owned by ASPLUNDH TREE
EXPERT COMPANY, .

3,

Admit that at the time of the accident, herein sued upon, DRAKE DAVID was the driver of a 1997 Ford
F150, LA license plate C415285, obeying all local, state, and federal traffic laws.

4,

Admit that at the time of the accident, MANUEL MARTINEZ and/or ASPLUNDH TREE EXPERT
COMPANY were insured by GREENWICH INSURANCE COMPANY.

5.
Admit that at the time of the accident, herein sued upon, MANUEL MARTINEZ was operating the 2013
Ford F750 Super Duty, ID license plate 2192531 license plate, owned by ASPLUNDH TREE EXPERT
COMPANY and was involved ina vehicle coflision on June 1, 2018 at approximately 5:06pm in Shreveport,
Caddo Parish, Louisiana.

6.

Admit that MANUEL MARTINEZ, was operating the 2013 Ford F750 Super Duty, ID license plate
2192531 license plate was following too closely, was inattentive and/or distracted and failed to stop timely
Case 5:19-cv-00623-TAD-MLH Document 1-4 Filed 05/15/19 Page 17 of 17 PagelID#: 29

in order to avoid hitting the preceding vehicle operated by DRAKE DAVID.
7.

Admit that at the time of the accident, MANUEL MARTINEZ while operating the vehicle, faiied to keep
proper lookout thereby causing a collision with the vehicle operated by DRAKE DAVID.

8.

Admit that DRAKE DAVID has suffered physical, mental and emotional injuries as a result of the collision
herein sued upon.

 

 

9, :
abt
wae

Admit that DRAKE DAVID has suffered and still suffers severe pain, discomfort, limitation of motion, 3,
mental anguish and distress as a result of the collision herein sued upon. Ky
bad

10. bod
bel

- te
Admit that as a result of the accident herein sued upon, DRA VID has incurred medical expenses. =
ie
Respe submitted: tt
o.
cs
£79,
oy
JOSEPH 4A. WGREGORIO en
1100 Benton Rbad bet
Bossier City, Louisiana 71111 ifs
Telephone No.J(318) 747-0384 A
Telecopier No.7 (318) 746-5222
- LA Bar Roll No. 22,191
ATTORNEY FOR DRAKE DAVID
CERTIFICATE OF SERVICE

O

! i
I do hereby certify that I have on this \ day of AMY , 2019, served a copy of the
foregoing pleading on counsel for all parties to this proceedings, UN same attached to the foregoing

Petition for Damages.
JOSEPH A. \P

  
    
